
	

113 S2481 IS: Women’s Small Business Procurement Parity Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2481
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Mrs. Shaheen (for herself, Ms. Cantwell, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to provide authority for sole source contracts for certain small
			 business concerns owned and controlled by women, and for other purposes.
	
	1.Short titleThis Act may be cited as the Women’s Small Business Procurement Parity Act.2.Sole source contracts for certain small business concerns owned and controlled by women
				(a)
				In general
				Section 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—(1)in paragraph (2)(C), by striking paragraph (3) and inserting paragraph (4);(2)in paragraph (5), by striking (2)(F) each place it appears and inserting (2)(E); and(3)by adding at
			 the end the following:
					
						
							(7)
							Authority for sole source contracts for economically disadvantaged small business concerns owned
			 and controlled by women in underrepresented industries
							A contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(A) if—
							
								(A)
								the small business concern owned and controlled by women is in an industry in which small business
			 concerns
			 owned and controlled by women are underrepresented, as
			 determined by the Administrator;(B)the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the
			 contract opportunity;
							
								(C)
								the anticipated award price of the contract, including options, is not more than—
								
									(i)
									$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for
			 manufacturing; or
								
									(ii)
									$4,000,000, in the case of any other contract opportunity; and
								
								(D)
								in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
							
							(8)
							Authority for sole source contracts for small business concerns owned and controlled by women in
			 substantially underrepresented industries
							A contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(E) if—
							
								(A)
								the small business concern owned and controlled by women is in an industry in which small business
			 concerns
			 owned and controlled by women are substantially underrepresented, as
			 determined by the Administrator;
							
								(B)
								the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the
			 contract opportunity;
							
								(C)
								the anticipated award price of the contract, including options, is not more than—
								
									(i)
									$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for
			 manufacturing; or
								
									(ii)
									$4,000,000, in the case of any other contract opportunity; and
								
								(D)
								in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
							.
				
				(b)
				Reporting on goals for sole source contracts for small business concerns owned and controlled by
			 women
				Section 15(h)(2)(E)(viii) of the Small Business Act (15 U.S.C. 644(h)(2)(E)(viii)) is amended—
				
					(1)
					in subclause (IV), by striking and at the end;
				
					(2)
					by redesignating subclause (V) as subclause (VIII); and
				
					(3)
					by inserting after subclause (IV) the following:
					
						
							(V)
							through sole source contracts awarded under section 8(m)(7);
						
							(VI)
							through sole source contracts awarded under section 8(m)(8);
						
							(VII)
							by industry for contracts described in subclause (III), (IV), (V), or (VI); and
						.
				
				(c)
				Deadline for report on underrepresented industries accelerated
				Section 29(o)(2) of the Small Business Act (15 U.S.C. 656(o)(2)) is amended—
				
					(1)
					by striking 5 years after the date of enactment of this subsection and inserting January 2, 2015; and
				
					(2)
					by striking 5-year period and inserting 2-year or 5-year period, as applicable,.
				
